DETAILED ACTION
Claims 1-20 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim 11 does not invoke 35 U.S.C. 112(f) because it recites defined or sufficient structure as described in the specification.
Claim 11 recites “…a server configured to..." and their respective functional languages and therefore meets two of the three prong analysis. 
However, claim 11 recites sufficiently definite structure because the structures (“…a server configured to...") are described in the specification (Cloud Server 106) as structures for performing the respective functions and as such are not generic placeholder, (for instance “means to”, "means for", “module for" and the like) and therefore does not meet the third prong analysis and are presumed not to invoke 35 U.S.C. 112(f).

Claims 12-17 do not invoke 35 U.S.C. 112(f) for the same reason as in claim 11 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, 9-12, 16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2018/0181086 A1 to Kostyukov et al. in view of U.S. Pat. No. 6,260,004 B1 issued to Hays et al.

As to claim 1, Kostyukov teaches a method of performing real-time pump monitoring with prescriptive analytics, the method comprising:
receiving (transmit/collect) real-time sensor data from a plurality of pump sensors (plurality of sensors), wherein each pump sensor of the plurality of pump sensors is configured to generate sensor data associated with at least one characteristic of the pump's operation (“...The plurality of sensors include a vibration sensor and an acoustic emission sensor and at least one of: a pressure sensor, a temperature sensor, a current sensor, a level of liquid sensor, a rotation frequency sensor, additional acoustic emission sensors, a shaft position sensor, and a linear deformation sensor...Each of the plurality of sensors is configured to transmit sensor data on operations of the equipment that generates vibration and static equipment...The system includes at least one peripheral intellectual measurement equipment (PIM) for collecting sensor data from the plurality of sensors, then processing the sensor data by removing signal noise or averaging collected sensor data from a sensor over time, and then transmitting the processed sensor data as assembled data...” paragraphs 0024-0026/0168/0169); 
comparing the real-time sensor data to at least one threshold value (threshold values) (“...In the system, the Trend Executive Dashboard automatically compares diagnostic data to threshold values for diagnostic features and generates trends as a visual presentation...The one or more diagnostic stations receive the assembled data, compare the assembled data to preset threshold values for diagnostic features installed in each diagnostic data storage and generate diagnostic information 28a, 28b...FIG. 6C depicts an embodiment of a Trend Executive Dashboard 3002 that uses automatically compares diagnostic information to threshold values for diagnostic features and generates trends 2002 as a visual presentation 3003 allowing macroviews and microviews of the same trends...The Trend Executive Dashboard 3002 automatically compares diagnostic information to first and second horizontal threshold levels 66a and 66b while simultaneously displaying a moveable pointer within the real-time diagnostics usable to depict threshold values indicating safe operation or depict required maintenance needed for the equipment that generates vibration and static equipment...” paragraphs 0036/0082/0203/0204); 
determining fault information in response to determining the real-time sensor data is outside of one or more of the at least one threshold value (“...In the system, the Trend Executive Dashboard automatically compares diagnostic data to threshold values for diagnostic features and generates trends as a visual presentation...The one or more diagnostic stations receive the assembled data, compare the assembled data to preset threshold values for diagnostic features installed in each diagnostic data storage and generate diagnostic information 28a, 28b...FIG. 6C depicts an embodiment of a Trend Executive Dashboard 3002 that uses automatically compares diagnostic information to threshold values for diagnostic features and generates trends 2002 as a visual presentation 3003 allowing macroviews and microviews of the same trends...The Trend Executive Dashboard 3002 automatically compares diagnostic information to first and second horizontal threshold levels 66a and 66b while simultaneously displaying a moveable pointer within the real-time diagnostics usable to depict threshold values indicating safe operation or depict required maintenance needed for the equipment that generates vibration and static equipment...” paragraphs 0036/0082/0203/0204); and 
displaying, on the graphical user interface of the administrative device, the fault information in real time (“...Step 516 of the method involves presenting a plurality of executive dashboards to the user, all simultaneously, including a Monitor executive dashboard, a Trend executive dashboard, an Analysis executive dashboard, a Report executive dashboard, a System executive dashboard, and an Oscilloscope executive dashboard...Step 518 of the method involves presenting simultaneously first and second horizontal thresholds and a movable pointer in the automatic real-time diagnostics to depict a plurality of changing diagnostic features in time relative to threshold levels, providing indications of safe operation and depicting maintenance needed for the equipment that generates vibration... FIG. 6C depicts an embodiment of a Trend Executive Dashboard 3002 that uses automatically compares diagnostic information to threshold values for diagnostic features and generates trends 2002 as a visual presentation 3003 allowing macroviews and microviews of the same trends...The Trend Executive Dashboard 3002 automatically compares diagnostic information to first and second horizontal threshold levels 66a and 66b while simultaneously displaying a moveable pointer within the real-time diagnostics usable to depict threshold values indicating safe operation or depict required maintenance needed for the equipment that generates vibration and static equipment...” paragraphs 0174/0175/0203/0204).
Kostyukov is silent with reference to determining a real-time operating point of the pump on a pump performance curve associated with the pump based on the real-time sensor data and displaying, on a graphical user interface of an administrative device, the real-time operating point of the pump on the pump performance curve.
Hays teaches determining a real-time operating point of the pump on a pump performance curve associated with the pump based on the real-time sensor data (“...The method includes the steps of constructing a measured performance curve from process variables as is known in the art, and which is represented by box 4410. Next, a system head operating point is calculated from the calculated system demand curve at a flow rate, and the calculated fluid frictional head loss and the calculated velocity head, as represented in box 4412. Diagnostic apparatus 24 then determines if rotating equipment 14 is operating in the recommended operating design regime 166, shown in FIG. 6a, by comparing the intersection of system head operating point with the measured performance curve. If the operating point is outside the recommended range 166 then an alert can be generated. It is noted that pumps or rotating equipment produce flow and pressure, i.e., head, required by a fluid system. The fluid flow system is constructed of pipe sections, pipe fittings (elbow, tees, etc.), valves, and vessels. Each of these components exhibit fluid friction, and as the fluid flow passes through each element a pressure drop occurs due to friction with the element. The sum of the pressure drops throughout the system represents the system head and the pump provides exactly the required pressure head...” Col. 31 Ln. 60-67, Col. 32 Ln. 1-14) and 
displaying, on a graphical user interface of an administrative device, the real-time operating point of the pump on the pump performance curve (“...Diagnostic apparatus 236 preferably includes an alert device that responds to a condition of rotating equipment 14. An alert is transmitted to a host computer 256 via the network 212...The method includes the steps of constructing a measured performance curve from process variables as is known in the art, and which is represented by box 4410. Next, a system head operating point is calculated from the calculated system demand curve at a flow rate, and the calculated fluid frictional head loss and the calculated velocity head, as represented in box 4412. Diagnostic apparatus 24 then determines if rotating equipment 14 is operating in the recommended operating design regime 166, shown in FIG. 6a, by comparing the intersection of system head operating point with the measured performance curve. If the operating point is outside the recommended range 166 then an alert can be generated. It is noted that pumps or rotating equipment produce flow and pressure, i.e., head, required by a fluid system. The fluid flow system is constructed of pipe sections, pipe fittings (elbow, tees, etc.), valves, and vessels. Each of these components exhibit fluid friction, and as the fluid flow passes through each element a pressure drop occurs due to friction with the element. The sum of the pressure drops throughout the system represents the system head and the pump provides exactly the required pressure head...Referring to FIG. 30, the verification step may also include alerting a controller to correct pump operating conditions to within a design condition. The steps of alert and correction are accomplished by constructing an original performance curve from original data, as represented by box 3210, constructing an original secondary curve from original data, as represented by box 3212, constructing a measured secondary curve from condition monitoring variables as represented by box 3214, constructing a measured secondary curve from equipment monitoring variables, as represented by box 3216, and then comparing the original performance curve with the measured performance curve to determine the change in the pump performance variables, as represented in box 3218. If the change exceeds the manufacturer's recommended range, an alert is generated, as represented by box 3220. From the comparisons, diagnostic apparatus 24 may alert a controller to correct pump operating conditions to within an operating design regime 166 (FIG. 6a), as indicated by box 3222...” Col.17 Ln. 56-59, Col. 28 Ln. 36-54, Col. 31 Ln. 60-67, Col. 32 Ln. 1-14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Kostyukov with the teaching of Hays because the teaching of Hays would improve the system of Kostyukov by providing a diagnostic apparatus for managing rotating equipment’s operating recommended operating design regime.

As to claim 2,  Kostyukov teaches the method of claim 1, wherein determining the fault information comprises determining a type of fault associated with the real-time sensor data being outside of the one or more of the at least one threshold value (“...FIG. 4A depicts a diagnostic prescription 35 containing a check bearing 95, a check for imbalance 96, a check for misalignment 97, and check for lubrication 98 as the prewritten text of the diagnostic prescription for a specific piece of equipment that generates vibration. These diagnostic prescriptions can be automatically presented as prewritten text...FIGS. 4A-H show trends 36 which are presented on the executive dashboards as a visual presentation... Diagnostic prescriptions include check bearing 95, check for imbalance 86, check for misalignment 97 and check for lubrication 98. Check alignment is provided as a diagnostic prescription...” paragraphs 0120/0121/0202/0205).  

As to claim 7, Kostyukov teaches the method of claim 1, wherein the plurality of pump sensors comprises at least one of a pressure sensor, a flow meter, an inertial sensor, an electrical sensor, or an environmental sensor (“...The plurality of sensors include a vibration sensor and an acoustic emission sensor and at least one of: a pressure sensor, a temperature sensor, a current sensor, a level of liquid sensor, a rotation frequency sensor, additional acoustic emission sensors, a shaft position sensor, and a linear deformation sensor...Each of the plurality of sensors is configured to transmit sensor data on operations of the equipment that generates vibration and static equipment...The system includes at least one peripheral intellectual measurement equipment (PIM) for collecting sensor data from the plurality of sensors, then processing the sensor data by removing signal noise or averaging collected sensor data from a sensor over time, and then transmitting the processed sensor data as assembled data...” paragraphs 0024-0026/0168/0169).

As to claim 9, Kostyukov teaches the method of claim 1, wherein displaying the fault information comprises displaying at least one of a warning message or a prescriptive recommendation to address the fault (“...FIG. 4A depicts a diagnostic prescription 35 containing a check bearing 95, a check for imbalance 96, a check for misalignment 97, and check for lubrication 98 as the prewritten text of the diagnostic prescription for a specific piece of equipment that generates vibration. These diagnostic prescriptions can be automatically presented as prewritten text...FIGS. 4A-H show trends 36 which are presented on the executive dashboards as a visual presentation... Diagnostic prescriptions include check bearing 95, check for imbalance 86, check for misalignment 97 and check for lubrication 98. Check alignment is provided as a diagnostic prescription...” paragraphs 0120/0121/0202/0205).  

As to claim 10, see the rejection of claim 1, expect for one or more non-transitory machine readable storage media.
Kostyukov teaches one or more non-transitory machine readable storage media (“... Each peripheral intellectual measurement equipment (PIM) 113a, and 113b processes the sensor data 25a, 25b and 25c are shown by removing signal noise or averaging collected sensor data from one or more sensors over a preset unit of time, and then transmitting the signal with noise removed or transmitting averaged collected sensor data as assembled data 29a, 29b, 29c to a diagnostic processor 24a or 24b either directly or through an enterprise network 112 that then transmits the assembled data 29b to a diagnostic processor 24ab. The diagnostic processor can be a computer with processor, display and memory area (data storage)...” paragraph 0075).

As to claim 11, Kostyukov teaches a system for real-time pump monitoring with prescriptive analytics, the system comprising: 
a pump system comprising a plurality of pump sensors plurality of sensors, wherein each pump sensor of the plurality of pump sensors is configured to generate sensor data associated with at least one characteristic of the pump's operation (“...The plurality of sensors include a vibration sensor and an acoustic emission sensor and at least one of: a pressure sensor, a temperature sensor, a current sensor, a level of liquid sensor, a rotation frequency sensor, additional acoustic emission sensors, a shaft position sensor, and a linear deformation sensor...Each of the plurality of sensors is configured to transmit sensor data on operations of the equipment that generates vibration and static equipment...The system includes at least one peripheral intellectual measurement equipment (PIM) for collecting sensor data from the plurality of sensors, then processing the sensor data by removing signal noise or averaging collected sensor data from a sensor over time, and then transmitting the processed sensor data as assembled data...” paragraphs 0024-0026/0168/0169); 
a server configured to (i) receive real-time sensor data generated by the plurality of pump sensors (“...The plurality of sensors include a vibration sensor and an acoustic emission sensor and at least one of: a pressure sensor, a temperature sensor, a current sensor, a level of liquid sensor, a rotation frequency sensor, additional acoustic emission sensors, a shaft position sensor, and a linear deformation sensor...Each of the plurality of sensors is configured to transmit sensor data on operations of the equipment that generates vibration and static equipment...The system includes at least one peripheral intellectual measurement equipment (PIM) for collecting sensor data from the plurality of sensors, then processing the sensor data by removing signal noise or averaging collected sensor data from a sensor over time, and then transmitting the processed sensor data as assembled data...” paragraphs 0024-0026/0168/0169), 
(ii) compare the real-time sensor data to at least one threshold value (threshold values) (“...In the system, the Trend Executive Dashboard automatically compares diagnostic data to threshold values for diagnostic features and generates trends as a visual presentation...The one or more diagnostic stations receive the assembled data, compare the assembled data to preset threshold values for diagnostic features installed in each diagnostic data storage and generate diagnostic information 28a, 28b...FIG. 6C depicts an embodiment of a Trend Executive Dashboard 3002 that uses automatically compares diagnostic information to threshold values for diagnostic features and generates trends 2002 as a visual presentation 3003 allowing macroviews and microviews of the same trends...The Trend Executive Dashboard 3002 automatically compares diagnostic information to first and second horizontal threshold levels 66a and 66b while simultaneously displaying a moveable pointer within the real-time diagnostics usable to depict threshold values indicating safe operation or depict required maintenance needed for the equipment that generates vibration and static equipment...” paragraphs 0036/0082/0203/0204), 
(iii) determine fault information in response to a determination that the real-time sensor data is outside of one or more of the at least one threshold value (threshold values) (“...In the system, the Trend Executive Dashboard automatically compares diagnostic data to threshold values for diagnostic features and generates trends as a visual presentation...The one or more diagnostic stations receive the assembled data, compare the assembled data to preset threshold values for diagnostic features installed in each diagnostic data storage and generate diagnostic information 28a, 28b...FIG. 6C depicts an embodiment of a Trend Executive Dashboard 3002 that uses automatically compares diagnostic information to threshold values for diagnostic features and generates trends 2002 as a visual presentation 3003 allowing macroviews and microviews of the same trends...The Trend Executive Dashboard 3002 automatically compares diagnostic information to first and second horizontal threshold levels 66a and 66b while simultaneously displaying a moveable pointer within the real-time diagnostics usable to depict threshold values indicating safe operation or depict required maintenance needed for the equipment that generates vibration and static equipment...” paragraphs 0036/0082/0203/0204), and 
an administrative device comprising a display device for (ii) display the fault information on the graphical user interface in real time (“...Step 516 of the method involves presenting a plurality of executive dashboards to the user, all simultaneously, including a Monitor executive dashboard, a Trend executive dashboard, an Analysis executive dashboard, a Report executive dashboard, a System executive dashboard, and an Oscilloscope executive dashboard...Step 518 of the method involves presenting simultaneously first and second horizontal thresholds and a movable pointer in the automatic real-time diagnostics to depict a plurality of changing diagnostic features in time relative to threshold levels, providing indications of safe operation and depicting maintenance needed for the equipment that generates vibration... FIG. 6C depicts an embodiment of a Trend Executive Dashboard 3002 that uses automatically compares diagnostic information to threshold values for diagnostic features and generates trends 2002 as a visual presentation 3003 allowing macroviews and microviews of the same trends...The Trend Executive Dashboard 3002 automatically compares diagnostic information to first and second horizontal threshold levels 66a and 66b while simultaneously displaying a moveable pointer within the real-time diagnostics usable to depict threshold values indicating safe operation or depict required maintenance needed for the equipment that generates vibration and static equipment...” paragraphs 0174/0175/0203/0204).  
Kostyukov is silent with reference to (iv) determine a real-time operating point of the pump on a pump performance curve associated with the pump based on the real-time sensor data and 
an administrative device comprising a display device for display of a graphical user interface and configured to (i) display the real-time operating point of the pump on the pump performance curve on the graphical user interface.
Hays teaches (iv) determine a real-time operating point of the pump on a pump performance curve associated with the pump based on the real-time sensor data (“...The method includes the steps of constructing a measured performance curve from process variables as is known in the art, and which is represented by box 4410. Next, a system head operating point is calculated from the calculated system demand curve at a flow rate, and the calculated fluid frictional head loss and the calculated velocity head, as represented in box 4412. Diagnostic apparatus 24 then determines if rotating equipment 14 is operating in the recommended operating design regime 166, shown in FIG. 6a, by comparing the intersection of system head operating point with the measured performance curve. If the operating point is outside the recommended range 166 then an alert can be generated. It is noted that pumps or rotating equipment produce flow and pressure, i.e., head, required by a fluid system. The fluid flow system is constructed of pipe sections, pipe fittings (elbow, tees, etc.), valves, and vessels. Each of these components exhibit fluid friction, and as the fluid flow passes through each element a pressure drop occurs due to friction with the element. The sum of the pressure drops throughout the system represents the system head and the pump provides exactly the required pressure head...” Col. 31 Ln. 60-67, Col. 32 Ln. 1-14) and 
an administrative device comprising a display device for display of a graphical user interface and configured to (i) display the real-time operating point of the pump on the pump performance curve on the graphical user interface (“...Diagnostic apparatus 236 preferably includes an alert device that responds to a condition of rotating equipment 14. An alert is transmitted to a host computer 256 via the network 212...The method includes the steps of constructing a measured performance curve from process variables as is known in the art, and which is represented by box 4410. Next, a system head operating point is calculated from the calculated system demand curve at a flow rate, and the calculated fluid frictional head loss and the calculated velocity head, as represented in box 4412. Diagnostic apparatus 24 then determines if rotating equipment 14 is operating in the recommended operating design regime 166, shown in FIG. 6a, by comparing the intersection of system head operating point with the measured performance curve. If the operating point is outside the recommended range 166 then an alert can be generated. It is noted that pumps or rotating equipment produce flow and pressure, i.e., head, required by a fluid system. The fluid flow system is constructed of pipe sections, pipe fittings (elbow, tees, etc.), valves, and vessels. Each of these components exhibit fluid friction, and as the fluid flow passes through each element a pressure drop occurs due to friction with the element. The sum of the pressure drops throughout the system represents the system head and the pump provides exactly the required pressure head...Referring to FIG. 30, the verification step may also include alerting a controller to correct pump operating conditions to within a design condition. The steps of alert and correction are accomplished by constructing an original performance curve from original data, as represented by box 3210, constructing an original secondary curve from original data, as represented by box 3212, constructing a measured secondary curve from condition monitoring variables as represented by box 3214, constructing a measured secondary curve from equipment monitoring variables, as represented by box 3216, and then comparing the original performance curve with the measured performance curve to determine the change in the pump performance variables, as represented in box 3218. If the change exceeds the manufacturer's recommended range, an alert is generated, as represented by box 3220. From the comparisons, diagnostic apparatus 24 may alert a controller to correct pump operating conditions to within an operating design regime 166 (FIG. 6a), as indicated by box 3222...” Col.17 Ln. 56-59, Col. 28 Ln. 36-54, Col. 31 Ln. 60-67, Col. 32 Ln. 1-14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Kostyukov with the teaching of Hays because the teaching of Hays would improve the system of Kostyukov by providing a diagnostic apparatus for managing rotating equipment’s operating recommended operating design regime.

As to claim 12, see the rejection of claim 2 above.

As to claims 16 and 20, see the rejection of claim 7 above.

As to claim 18, see the rejection of claim 1 above, expect for at least one processor and  at least one memory.
Kostyukov teaches at least one processor and  at least one memory (“... Each peripheral intellectual measurement equipment (PIM) 113a, and 113b processes the sensor data 25a, 25b and 25c are shown by removing signal noise or averaging collected sensor data from one or more sensors over a preset unit of time, and then transmitting the signal with noise removed or transmitting averaged collected sensor data as assembled data 29a, 29b, 29c to a diagnostic processor 24a or 24b either directly or through an enterprise network 112 that then transmits the assembled data 29b to a diagnostic processor 24ab. The diagnostic processor can be a computer with processor, display and memory area (data storage)...” paragraph 0075).

Claims 3-5, 13-15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2018/0181086 A1 to Kostyukov et al. in view of U.S. Pat. No. 6,260,004 B1 issued to Hays et al. as applied to claims 2, 12 and 18 above, and further in view of W.O. No. 2016153895 A1 to Coste et al.

As  to claim 3, Kostyukov as modified by Hays teaches the method of claim 2, however it is silent with reference to wherein determining the fault information comprises determining a severity of the fault.  
Coste teaches wherein determining the fault information comprises determining a severity of the fault (“...In some embodiments, the network 101 comprises a cellular network and the user device is a mobile phone, a smartphone, or the like. In these embodiments, the detection of a deviation of the health index from the defined operating range not attributable to a critical event may be transmitted to one or more users physically remote from the ESP system 100 over the cellular network 101. In some embodiments, depending on the value of the health index, the transmission or alert may be a warning of varying severity that a fault, failure, or degradation in ESP 1 10 performance is expected...” paragraph 0035).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Kostyukov and Hays with the teaching of Hays because the teaching of Hays would improve the system of Kostyukov and Hays by providing a technique for informing an operator or user of the severity of equipment fault or failure.

As to claim 4, Kostyukov teaches the method of claim 3, wherein determining the fault information comprises determining a potential cause of the fault (“...FIG. 4A depicts a diagnostic prescription 35 containing a check bearing 95, a check for imbalance 96, a check for misalignment 97, and check for lubrication 98 as the prewritten text of the diagnostic prescription for a specific piece of equipment that generates vibration. These diagnostic prescriptions can be automatically presented as prewritten text...FIGS. 4A-H show trends 36 which are presented on the executive dashboards as a visual presentation... Diagnostic prescriptions include check bearing 95, check for imbalance 86, check for misalignment 97 and check for lubrication 98. Check alignment is provided as a diagnostic prescription...” paragraphs 0120/0121/0202/0205).  

As to claim 5, Kostyukov teaches the method of claim 4, wherein determining the fault information comprises determining at least one prescriptive recommendation to address the fault (“...FIG. 4A depicts a diagnostic prescription 35 containing a check bearing 95, a check for imbalance 96, a check for misalignment 97, and check for lubrication 98 as the prewritten text of the diagnostic prescription for a specific piece of equipment that generates vibration. These diagnostic prescriptions can be automatically presented as prewritten text...FIGS. 4A-H show trends 36 which are presented on the executive dashboards as a visual presentation... Diagnostic prescriptions include check bearing 95, check for imbalance 86, check for misalignment 97 and check for lubrication 98. Check alignment is provided as a diagnostic prescription...” paragraphs 0120/0121/0202/0205).  

As to claims 13-15, see the rejection of claims 3-5 respectively.

As to claim 19, see the rejection of claims 2-5 above.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2018/0181086 A1 to Kostyukov et al. in view of U.S. Pat. No. 6,260,004 B1 issued to Hays et al. as applied to claim 1 above, and further in view of U.S. No. 2020/0183377 A1 to Sarah et al.

As  to claim 6, Kostyukov as modified by Hays teaches the method of claim 1, however it is silent with reference to wherein determining the fault information comprises determining the fault information by a server; further comprising transmitting the fault information from the server to the administrative device; and 
wherein displaying the fault information on the graphical user interface of the administrative device comprises displaying at least a portion of the fault information received from the server.  
Sarah teaches to wherein determining the fault information comprises determining the fault information by a server (Fault Detection Server 290); further comprising transmitting the fault information from the server to the administrative device; and 
wherein displaying the fault information on the graphical user interface of the administrative device comprises displaying at least a portion of the fault information received from the server (“...A fault detection server 290, which may include one or more remote servers or computer systems, may be in communication with the computer system 240. The fault detection server 290 may be a cloud-based server and may receive data from the computer system 240. For example, the fault detection server 290 may include a database of pump data 292. The database of pump data 292 may include current and historical pump health analysis data that may be received from the analytics system 270. Additional data may be stored or accessible by the fault detection server 290 for different components and/or for different power plants. The fault detection server 290 may aggregate data across devices and/or fleets or plants. The fault detection server 290 may be configured to interface with one or more third parties. For example, the fault detection server 290 may include an interface to a pump supplier, and an interface to other plants. Accordingly, certain data may be sent to or accessible by one or more third parties...One or more of the computer system 240 and/or the fault detection server 290 may be configured to perform automatic fault detection, as well as isolation and prognostics for power plant equipment, by optimally choosing data modeling techniques to obtain the most accurate fault classification for an asset, such as feedwater systems for combined cycle power plants...At block 510, a fault detection system for detecting faults at a mechanical system may receive first data and second data from the mechanical system indicative of performance of a first component of the mechanical system...At optional block 550, the fault detection system may generate a digital user interface to present the predicted length of time...” paragraphs 0021-0023/0047).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Kostyukov and Hays with the teaching of Hays because the teaching of Hays would improve the system of Kostyukov and Hays by providing a server for managing fault/failure conditions.

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2018/0181086 A1 to Kostyukov et al. in view of U.S. Pat. No. 6,260,004 B1 issued to Hays et al. as applied to claims 2 and 11 above, and further in view of U.S. No. 2009/0287339 A1 to Shimshi.
 
As to claim 8, Kostyukov as modified by Hays teaches the method of claim 1, however it is silent with reference to updating, on the graphical user interface, display of the fault information in real time in response to determining that the fault information has changed. 
Shimshi teaches updating, on the graphical user interface, display of the fault information in real time in response to determining that the fault information has changed (“...GUI 1300 illustrates that event log data for a specific hardware-recipe pair may be excluded when a cell displayed in a user interface is selected. In this example, selection of cell 1302 triggers user interface 1304. The selection of option 1306 from user interface 1304 may exclude the event log data corresponding to cell 1302 (e.g., the data corresponding to TOOL5CHA-RECIPE 44 pair) from a failure analysis. When data is selected for exclusion, GUI 1300 may be updated to present the fault-related events and statistics reflecting the excluded data. To illustrate; GUI 1300 displays a maximum fail rate of 0.0185 (1308) in color bar 1310 which reflects the inclusion of data corresponding to cell 1302. That is, the maximum fail rate of 0.0185 (1308) in color bar 1310 includes the event log data relating to cell 1302 in the failure analysis. FIG. 13B is an exemplary GUI 1350 illustrating an upated GUI reflecting a failure analysis excluding selected data. GUI 1350 shows that color bar 1310 is updated to display a maximum fail rate of 0.0102 (1354), which reflects the exclusion of the event log data relating to cell 1302. In one embodiment, when a cell is selected for exclusion, the cell is cross-hatched (1302). In other embodiments, a GUI may use other visual indicators (e.g., different patterns, different shading, different shapes, etc.) to represent exclusion of a cell....” paragraph 0081).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Kostyukov and Hays with the teaching of Shimshi because the teaching of Shimshi would improve the system of Kostyukov and Hays by providing a server for managing fault/failure conditions.
	
As to claim 17, see the rejection of claim 8 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Pub. No. 2018/0209415 A1 to Zhang et al. and directed to a pump monitoring and notification system for detecting pump failure.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES E ANYA whose telephone number is (571)272-3757. The examiner can normally be reached Mon-Fir. 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SOUGH HYUNG can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES E ANYA/Primary Examiner, Art Unit 2194